ORDER
This matter having come before the Court on the presentation of a certified copy of the Order of the New Hampshire Supreme Court dated September 19, 2016 wherein Brandon D. Ross was disbarred from the practice of law in the State of New Hampshire; and it appearing that Brandon D. Ross is also a member of the Bar of this Court; it is this 13th day of January, 2017,
ORDERED by the Court of Appeals of Maryland that the Respondent, Brandon D. Ross, be, and he is hereby, indefinitely suspended, effective immediately, from the further practice of law in the State of Maryland, pending further order of this Court, pursuant to Maryland Rule 19—737(d); and it is further,
ORDERED that the Clerk of this Court shall strike the name Brandon D. Ross from the register of attorneys, and pursuant to Maryland Rules 19—737(i) and 19-761(b) shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.